                 Case 18-11801-LSS             Doc 1129       Filed 01/10/19        Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
J & M SALES INC., et al.,                                        ) Case No. 18-11801 (LSS)
                                                                 )
                                  Debtors.1                      ) Jointly Administered
                                                                 )
                                                                 )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON JANUARY 14, 2019 AT 10:00 A.M. (EASTERN TIME)

        The hearing will be held at the United States Bankruptcy Court for the District of
     Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

 RESOLVED MATTERS

 1.       Curtis Young Stay Motion – Motion of Curtis Young for Relief from the Automatic Stay
          [Filed: 12/4/18] (Docket No. 930).

          Response Deadline: December 18, 2018 at 4:00 p.m. Eastern Time. Extended for the
          Debtors to December 20, 2018 at 4:00 p.m. Eastern Time.

          Responses Received: Informal comments from the Debtors.

          Related Documents:

          a)      Certification of Counsel Regarding Motion of Curtis Young for Relief from the
                  Automatic Stay [Filed: 12/20/18] (Docket No. 1038).

          b)      [Signed] Order Granting Motion for Relief from Automatic Stay [Filed: 1/3/19]
                  (Docket No. 1093).


 1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC
          (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC
          (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052);
          and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA
          90248.



 DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS       Doc 1129    Filed 01/10/19     Page 2 of 8



        Status: The order has been entered. No hearing is necessary.

2.      BB&T Lease Rejection Motion – Debtors’ Motion for Entry of an Order Authorizing the
        Debtors to Reject Master Equipment Lease Agreement with BB&T Commercial
        Equipment Capital Corp., Nunc Pro Tunc to December 24, 2018 [Filed: 12/20/18] (Docket
        No. 1044).

        Response Deadline:     January 3, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Certification of No Objection Regarding Docket No. 1044 [Filed: 1/7/19] (Docket
                 No. 1100).

        b)       [Signed] Order Granting Debtors’ Motion for Entry of an Order Authorizing the
                 Debtors to Reject Master Equipment Lease Agreement with BB&T Commercial
                 Equipment Capital Corp., Nunc Pro Tunc to December 24, 2018 [Filed: 1/10/19]
                 (Docket No. 1125).

        Status: The order has been entered. No hearing is necessary.

CONTINUED MATTERS

3.      Hendon Motion to Compel – Motion of Hendon Golden East, LLC for Order Compelling
        Debtors to Immediately Comply with 11 U.S.C. § 365(d)(3), and Pay Certain Post-Petition
        Lease Obligations [Filed: 10/16/18] (Docket No. 660).

        Response Deadline: October 30, 2018 at 4:00 p.m. Eastern Time. Extended for the
        Debtors to November 6, 2018 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Debtors’ Objection to Motion of Hendon Golden East, LLC for Order Compelling
                 Debtors to Immediately Comply with 11 U.S.C. § 365(d)(3), and Pay Certain Post-
                 Petition Lease Obligations [Filed: 11/6/18] (Docket No. 770).

        Related Documents: None as of the date hereof.

        Status: This matter is continued to the omnibus hearing on February 12, 2019 at 10:00 a.m.
        Eastern Time.




                                                2
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS       Doc 1129     Filed 01/10/19    Page 3 of 8



4.      Enterprise Motion to Compel – Motion of Enterprise FM Trust to Compel Assumption
        or Rejection of a Certain Unexpired Executory Contract and for an Administrative Expense
        Claim [Filed: 11/9/18] (Docket No. 784).

        Response Deadline: November 26, 2018 at 4:00 p.m. Eastern Time.              Extended to
        November 30, 2018 for the Debtors.

        Responses Received:

        a)       Debtor’s Response to Motion of Enterprise FM Trust to Compel Assumption or
                 Rejection of a Certain Unexpired Executory Contract and for an Administrative
                 Expense Claim [Filed: 11/30/18] (Docket No. 921).

        Related Documents: None as of the date hereof.

        Status: This matter is continued to the omnibus hearing on February 12, 2019 at 10:00 a.m.
        Eastern Time.

5.      Bar Date Motion – Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing
        Claims and (II) Approving the Form and Manner of Notice Thereof [Filed: 11/19/18]
        (Docket No. 846).

        Response Deadline: December 3, 2018 at 4:00 p.m. Eastern Time. Extended to
        December 5, 2018 for Priority Payment Systems and Swipe Payment Solutions.

        Responses Received:

        a)       Informal comments from certain landlords.

        b)       Informal comments from Priority Payment Systems and Swipe Payment Solutions.

        Related Documents:

        a)       Certification of Counsel Regarding Revised Proposed Order (I) Establishing Bar
                 Dates for Filing Claims and (II) Approving the Form and Manner of Notice Thereof
                 [Filed: 12/5/18] (Docket No. 934).

        Status: This matter is continued to the omnibus hearing on February 12, 2019 at 10:00 a.m.
        Eastern Time.

MATTER FOR WHICH COC HAS BEEN FILED

6.      Fiquisha Davis Stay Motion – Motion of Fiquisha Davis for Relief from the Automatic
        Stay Pursuant to 11 U.S.C. § 362(d) [Filed: 12/14/18] (Docket No. 990).

        Response Deadline: January 4, 2019 at 4:00 p.m. Eastern Time. Extended for the
        Debtors to January 8, 2019 at 4:00 p.m. Eastern Time.


                                                 3
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS       Doc 1129     Filed 01/10/19      Page 4 of 8



        Responses Received: Informal comments from the Debtors.

        Related Documents:

        a)       Certification of Counsel Submitting Consensual Proposed Order Granting Limited
                 Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) [Filed: 1/7/19]
                 (Docket No. 1110).

        Status: A revised proposed order has been filed under certification of counsel. Movant
        requests entry of the order attached to the certification of counsel.

STATUS CONFERENCE MATTERS

7.      Cure and Adequate Assurance Disputes re: Going Concern Sale to Pegasus – Debtors’
        Motion for Orders (I)(A) Authorizing Assumption of Backstop Agency Agreement, (B)
        Authorizing Bidding Protections, (C) Authorizing Bidding Procedures and Auction, and
        (D) Scheduling Sale Hearing and Approving Notice Thereof; (II) Authorizing (A) Sale of
        Assets or (B) Store Closing Sales and (III) Granting Related Relief [Filed: 9/20/18] (Docket
        No. 470).

        Sale Response Deadline:       October 11, 2018 at 12:00 p.m. Eastern Time.

        Cure Costs/Assumption Assignment Response Deadline: October 11, 2018 at 12:00
        p.m. Eastern Time. Extended to October 17, 2018 for TSCA-3.

        Adequate Assurance Response Deadline:        October 11, 2018 at 12:00 p.m. Eastern Time.

        Cure Responses:

        a)       Objection of DDR Corp., DLC Management Corp., Jones Lang LaSalle Americas,
                 Inc., National Retail Properties, Inc., Newmark Merrill Companies, and Philips
                 International Holding Corp. to Debtors’ Proposed Sale of Assets, Proposed Cure
                 Amounts, and Proposed Assumption and Assignment of Certain Leases [Filed:
                 10/11/18] (Docket No. 629).

        Replies Filed:

        a)       Omnibus Reply in Support of Debtors’ Motion for Orders Approving Assumption
                 and Assignment of Certain Leases to Pegasus Trucking, LLC and Responding to
                 Objections By Landlords to Cure Amounts and Adequate Assurance of Future
                 Performance and Granting Related Relief [Filed: 10/15/18] (Docket No. 653).

        b)       Supplement to Omnibus Reply in Support of Debtors’ Motion for Orders
                 Approving Assumption and Assignment of Certain Leases to Pegasus Trucking,
                 LLC and Responding to Objections By Landlords to Cure Amounts and Adequate
                 Assurance of Future Performance and Granting Related Relief [Filed: 10/15/18]
                 (Docket No. 656).


                                                 4
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS       Doc 1129     Filed 01/10/19   Page 5 of 8



        Related Documents:

        a)       Unexpired Lease or Executory Contract Assumption and Cure Notice [Filed:
                 9/28/18] (Docket No. 527).

        b)       Notice of Hearing to Consider Assumption of Unexpired Leases and Executory
                 Contracts [Filed: 10/10/18] (Docket No. 579).

        c)       [Signed] Order Approving Liquidation Sale of the Debtors’ Assets and Granting
                 Related Relief [Filed: 10/12/18] (Docket No. 640).

        d)       [Signed] Order Approving Sale of Certain Purchased Assets and Granting Related
                 Relief [Filed: 10/17/18] (Docket No. 670).

        e)       [Signed] Order Granting Assumption and Assignment of Leases of Non-
                 Residential Real Property from Debtors to Pegasus Trucking, LLC and Granting
                 Related Relief [Filed: 10/18/18] (Docket No. 675).

        f)       Notice of Closing of Going Concern Sale Between Debtors and Pegasus Trucking,
                 LLC [Filed: 10/19/18] (Docket No. 683).

        Status: A status conference will go forward with respect to cure disputes from the Going
        Concern Sale to Pegasus Trucking, LLC as it relates to store #688.

8.      Motion to Convert – Motion of Gordon Brothers Finance Company to Convert Debtors’
        Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C.
        §§ 105 and 1112 [Filed: 1/7/19] (Docket No. 1106).

        Response Deadline:     None as of the date hereof.

        Responses Received:

        a)       Limited Objection of 99 Cents Only Stores, LLC, Brixmor Operating Partnership
                 LP, Federal Realty Investment Trust, PGI Management, PGIM Real Estate,
                 Primestor Development, Inc., Valley Plaza, LLC, Watt Companies, Weitzman, and
                 Wind Chime Properties, L.P. to Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket No. 1123).

        Related Documents:

        a)       [Signed] Order Setting Status Conference on Motion to Shorten Notice and
                 Objection Periods Regarding Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket No. 1121).

        Status: A status conference will go forward on this matter.


                                                 5
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS      Doc 1129      Filed 01/10/19    Page 6 of 8



9.      Motion to Shorten – Motion to Shorten Notice and Objection Periods Regarding Motion
        of Gordon Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases
        Under Chapter 7 of the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed:
        1/7/19] (Docket No. 1107).

        Response Deadline:     N/A.

        Responses Received:

        a)       Debtors’ Objection to Motion of Gordon Brothers Finance Company to Shorten
                 Notice and Objection Periods Regarding Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/7/19] (Docket
                 No. 1111).

        Replies Filed:

        a)       Gordon Brothers Finance Company’s Reply in Support of the Motion to Shorten
                 Notice and Objection Periods Regarding Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/8/19] (Docket
                 No. 1115).

        Surreplies Filed:

        a)       Debtors’ Surreply to Motion of Gordon Brothers Finance Company to Shorten
                 Notice and Objection Periods Regarding Motion of Gordon Brothers Finance
                 Company to Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the
                 Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket
                 No. 1120).

        Related Documents:

        a)       [Signed] Order Setting Status Conference on Motion to Shorten Notice and
                 Objection Periods Regarding Motion of Gordon Brothers Finance Company to
                 Convert Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy
                 Code, Pursuant to 11 U.S.C. §§ 105 and 1112 [Filed: 1/9/19] (Docket No. 1121).

        Status: A status conference will go forward on this matter.

MATTER GOING FORWARD

10.     Protech Admin Expense Motion – Motion of Protech Staffing Services, Inc. for
        Immediate Payment of Administrative Expense Pursuant to Section 503(b)(1) of the
        Bankruptcy Code [Filed: 12/21/18] (Docket No. 1047).

        Response Deadline:     January 7, 2019 at 4:00 p.m. Eastern Time.


                                                6
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS        Doc 1129     Filed 01/10/19    Page 7 of 8



        Responses Received:

        a)       Debtors’ Objection to Motion of Protech Staffing Services, Inc. for Immediate
                 Payment of an Administrative Expense Pursuant to Section 503(b)(1) of the
                 Bankruptcy Code [Filed: 1/7/19] (Docket No. 1103).

        b)       Limited Objection of Gordon Brothers Finance Company to Motion of Protech
                 Staffing Services, Inc. for Immediate Payment of Administrative Expense Pursuant
                 to Section 503(b)(1) of the Bankruptcy Code [Filed: 1/7/19] (Docket No. 1109).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

INTERIM FEE APPLICATIONS

11.     Interim fee applications of estate professionals have been scheduled for this hearing.
        Attached hereto as Exhibit A is an index of the fee applications scheduled to be heard. The
        items listed on Exhibit A hereto correspond to the order of the fee applications, and
        documents related thereto, that are in the fee application binders submitted to the Court,
        pursuant to the Court’s Chambers’ Procedures.

        Response Deadline:      See attached Exhibit A.

        Responses Received: See attached Exhibit A.

        Related Documents: None as of the date hereof.

        Status: Interim fee applications will go forward.




                             [Remainder of Page Left Intentionally Blank]




                                                  7
DOCS_DE:222516.2 59942/002
                Case 18-11801-LSS   Doc 1129    Filed 01/10/19    Page 8 of 8




 Dated: January 10, 2019                       PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware
                                               /s/ Peter J. Keane
                                               Richard M. Pachulski (admitted pro hac vice)
                                               Peter J. Keane (DE Bar No. 5503)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                               -and-

                                               KATTEN MUCHIN ROSENMAN LLP
                                               William B. Freeman (admitted pro hac vice)
                                               Karen B. Dine (admitted pro hac vice)
                                               Jerry L. Hall (admitted pro hac vice)
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone: (202) 940-8800
                                               Facsimile: (202) 940-8776
                                               Email: bill.freeman@kattenlaw.com
                                                       karen.dine@kattenlaw.com
                                                       jerry.hall@kattenlaw.com

                                               Attorneys for Debtors and Debtors in Possession




                                          8
DOCS_DE:222516.2 59942/002
